DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, encompassing Claims 1-18 in the reply filed on 12/23/2021 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority, however  applicant has not filed a certified copy of the Foreign Application KR10-2019-0047399 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/27/2020, 12/15/2020, and 7/1/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, & 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO-2019225794-A1) in view of JP-2012504931 (“D3”).

In regard to claim 1:
Cho discloses an electronic device (Figs. 2b & 4 Item 220), comprising: a reception coil (Fig. 4 Item 231) configured to wirelessly receive power based on an externally formed magnetic field (Fig. 4 Item 231 i.e. receives electric non-contact power ); a rectifier (Fig. 4 Item 233) configured to rectify power generated from the reception coil (Fig. 4 Item 231); an over-voltage protection circuit (Fig. 4 Item 410 i.e. the box containing Items 411 and 412) connected with the rectifier (Fig. 4 Item 233); and an output capacitor (Fig. 4 Item 234) connected with the over-voltage protection circuit (Fig. 4 Item 410 i.e. the box containing Items 411 and 412), and a control unit for determining whether an over-voltage protection condition corresponds based on the voltage of the capacitor (Fig. 4 Item 234) and controlling a protection switch (Fig. 4 Item 412) based on a determined result (Fig. 4 “Preferably, the overvoltage preventing means 410 may include a series diode 411 provided between the rectifier 233 and the smoothing capacitor 234, and a protection switch provided in parallel between the rectifier 233 and the series diode 411. 412, and a control means for determining whether the overvoltage protection condition is applicable based on the voltage of the smoothing capacitor 234, and controlling the protection switch 412 based on the determination result.” Taken from provided translation).  
However, Cho does not explicitly teach wherein the over-voltage protection circuit includes: a negative temperature coefficient thermistor (NTC) selectively connected in parallel with the rectifier and the output capacitor, and a switch connecting the NTC to the rectifier and the output capacitor when a voltage at an output terminal of the rectifier exceeds a designated threshold, and disconnecting the NTC 
D3 teaches the use of a negative temperature coefficient thermistor (NTC) (Fig. 12 Item 1216) for circuit protection.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have selected to combine the known System of CHO with the known NTC of D3 as doing so would have yielded the obvious result of an increase in circuit protection as the thermistors resistance would be reduced when heated (JP2012504931).  

In regard to claim 2. 
Modified CHO further discloses the electronic device of claim 1, wherein the over-voltage protection circuit further includes: a voltage comparator (Fig. 5b & 5c) including a first input terminal connected with the output terminal of the rectifier (Fig. 5b Item 233 i.e. all electrically connected Further See cited paragraph below) and a second input terminal to which a voltage of the threshold is input (Fig. 5b Item Vref), and an output terminal of the voltage comparator (Fig. 5b See cited paragraph below), wherein the voltage comparator is configured to output an output value via the output terminal of the voltage comparator when the voltage at the output terminal of the rectifier exceeds the threshold (Fig. 5b i.e. on or off Further See cited paragraph below) and to not output the output value via the output terminal of the voltage comparator when the voltage at the output terminal of the rectifier does not exceed the threshold , and wherein the switch is controlled to turn on or off based on the output value (Fig. 5b Item 412 “Preferably, as shown in FIG. 5B, the control means inputs a voltage across the smoothing capacitor 234 and outputs a voltage signal corresponding to the voltage across the smoothing capacitor 234. An electrically insulated isolated voltage meter, a voltage comparator for comparing the output of the isolated voltage meter with a predetermined reference voltage, a switch driver for controlling on or off of the protective switch and the gate switch based on the output of the voltage comparator, and a voltage A signal inverter may be provided between the output of the comparator and the switch driver for the gate switch 421.”).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO-2019225794-A1) in view of JP-2012504931 (“D3”) as applied to claim 1 above, and further in view of Park et al. (US 2014/0042820).  

In regard to claim 9. 
Modified CHO further discloses the electronic device of claim 1.   
However Modified CHO is vague in its disclosure of a communication circuit configured to, when the voltage at the output terminal of the rectifier exceeds the threshold, transmit a communication signal indicating an occurrence of an over voltage to a wireless power transmitter configured to generate the magnetic field.
	Park teaches a communication and control unit (Fig. 8 Item 823) which communicates with a wireless power transmission device  (Fig. 8 Item 810) and performs an operation for over-voltage and over-current protection (Fig. 8 Items 823, 810 & Par. [0151]). 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known method of using communication signals to protect against over-current and over-voltage as taught by Park with the known modified non-contact power receiving device disclosed by modified Cho as doing so would have yielded the obvious result of an increase in protection of the receivers load from over-voltage and over-current (Park: Fig. 8 Items 823, 810 & Par. [0151]).  

Claims 10, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO-2019225794-A1) in view of Park et al. (US 2012/0293008).

In regard to claim 10:
Cho discloses an  electronic device (Figs. 2b & 4 Item 220), comprising: a reception coil (Fig. 4 Item 231) configured to generate an induced electromotive force based on an externally formed magnetic field (Fig. 4 Item 231 i.e. receives electric non-contact power); a rectifier (Fig. 4 Item 233) configured to rectify power generated from the reception coil (Fig. 4 Item 231); an over-voltage protection circuit (Fig. 4 Item 410 i.e. the box containing Items 411 and 412) connected with the rectifier (Fig. 4 Item 233 i.e. electrical connection); an output capacitor (Fig. 4 Item 234) connected with the over-voltage protection circuit (Fig. 4 Item 410 i.e. the box containing Items 411 and 412); and a control unit for determining whether an over-voltage protection condition corresponds based on the voltage of the capacitor (Fig. 4 Item 234) and controlling a protection switch (Fig. 4 Item 412) based on a determined result (Fig. 4 “Preferably, the overvoltage preventing means 410 may include a series diode 411 provided between the rectifier 233 and the smoothing capacitor 234, and a protection switch provided in parallel between the rectifier 233 and the series diode 411. 412, and a control means for determining whether the overvoltage protection condition is applicable based on the voltage of the smoothing capacitor 234, and controlling the protection switch 412 based on the determination result.” Taken from provided translation).  
However, Cho does not explicitly teach wherein the over-voltage protection circuit includes: a variable resistor selectively connected in parallel with the rectifier and the output capacitor, and a switch connecting the variable resistor to the rectifier and the output capacitor when a voltage at an output terminal of the rectifier exceeds a designated threshold, and disconnecting the variable resistor from the rectifier and the output capacitor when the voltage at the output terminal of the rectifier is less than or equal to the designated threshold, wherein the processor is configured to adjust a resistance of the variable resistor based on the voltage at the output terminal of the rectifier.
	Park teaches the use of a variable resistor (Fig. 4 Item 426) connected to a controller (Fig. 4 Item 420) and a switch (Fig. 4 Item 427) wherein the variable resistor (Fig. 4 Item 426) changes its resistance 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have selected to combine the known System of CHO with the known variable resistor of Park as doing so would have yielded the obvious result of an increase in circuit protection as the absolute value of a ripple may be suppressed below a threshold (Park: Pars. [0080-0081]).

In regard to claim 11. 
Modified CHO further discloses the electronic device of claim 10, wherein the over-voltage protection circuit further includes: a voltage comparator (Fig. 5b & 5c) including a first input terminal connected with the output terminal of the rectifier (Fig. 5b Item 233 i.e. all electrically connected Further See cited paragraph below) and a second input terminal to which a voltage of the threshold is input (Fig. 5b Item Vref), and an output terminal of the voltage comparator (Fig. 5b See cited paragraph below), wherein the voltage comparator is configured to output an output value via the output terminal of the voltage comparator when the voltage at the output terminal of the rectifier exceeds the threshold (Fig. 5b i.e. on or off Further See cited paragraph below) and to not output the output value via the output terminal of the voltage comparator when the voltage at the output terminal of the rectifier does not exceed the threshold, and wherein the switch is controlled to turn on or off based on the output value (Fig. 5b Item 412 “Preferably, as shown in FIG. 5B, the control means inputs a voltage across the smoothing capacitor 234 and outputs a voltage signal corresponding to the voltage across the smoothing capacitor 234. An electrically insulated isolated voltage meter, a voltage comparator for comparing the output of the isolated voltage meter with a predetermined reference voltage, a switch driver for controlling on or off of the protective switch and the gate switch based on the output of the voltage comparator, and a voltage A signal inverter may be provided between the output of the comparator and the switch driver for the gate switch 421.”).  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO-2019225794-A1) in view of Park et al. (US 2012/0293008) as applied to claim 10 above, and further in view of Park et al. (US 2014/0042820) (“Park2”).

In regard to claim 17. 
Modified CHO further discloses the electronic device of claim 10.   
However Modified CHO is vague in its disclosure of a communication circuit configured to, when the voltage at the output terminal of the rectifier exceeds the threshold, transmit a communication signal indicating an occurrence of an over voltage to a wireless power transmitter configured to generate the magnetic field.
	Park2 teaches a communication and control unit (Fig. 8 Item 823) which communicates with a wireless power transmission device  (Fig. 8 Item 810) and performs an operation for over-voltage and over-current protection (Fig. 8 Items 823, 810 & Par. [0151]). 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known method of using communication signals to protect against over-current and over-voltage as taught by Park2 with the known modified non-contact power receiving device disclosed by modified Cho as doing so would have yielded the obvious result of an increase in protection of the receivers load from over-voltage and over-current (Park: Fig. 8 Items 823, 810 & Par. [0151]).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (WO-2019225794-A1) in view of Park et al. (US 2012/0293008).



Modified CHO further discloses the electronic device of claim 10 including wherein the controller (Fig. 4 Item 420) is further configured to adjust the resistance of the variable resistor (Fig. 4 Item 426 & Pars [0080-0081]) based on the control signal received from the controller (Fig. 4 Item 420).  
However Modified Cho is vague in its disclosure of wherein the processor is further configured to reduce the resistance of the variable resistor as the voltage at the output terminal of the rectifier increases.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have programed the controller to reduce the resistance or the variable resistor as the voltage at the output of the rectifier increase beyond the set threshold, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  

Allowable Subject Matter
Claims 3-8 & 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
3/11/2022